 

Exhibit 10.2

EXTENSION OF TERM OF EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of February 26, 2007, by and between New
Plan Excel Realty Trust, Inc., a Maryland corporation (“Company”) and Michael
Carroll (“Executive”),

RECITALS

A.            Executive is currently Executive Vice President, Real Estate
Operations of the Company.

B.            The Company and Executive entered into an employment agreement
dated as of March 15, 2005 (the “Employment Agreement”).  Pursuant to the terms
of the Employment Agreement, the term of the “Employment Period” under the
Employment Agreement expires on February 28, 2007.

C.            The Company desires to extend the “Employment Period” under the
Employment Agreement for a term of two (2) years, i.e., from March 1, 2007
through February 28, 2009 (the “Carroll Employment Agreement Extension”).

D.            The Executive Compensation and Stock Option Committee of the Board
of Directors of the Company by resolutions dated as of February 26, 2007
authorized and approved the Carroll Employment Agreement Extension.

AGREEMENT

The parties hereby agree to modify the terms of the Employment Agreement to
extend the Employment Agreement for a term of two (2) years.  Accordingly, the
Employment Agreement shall expire on February 28, 2009.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

NEW PLAN EXCEL REALY TRUST, INC., a Maryland Corporation

 

 

 

 

 

By:

/s/ Steven F. Siegel

 

Name:

 Steven F. Siegel

 

Title:

 Executive Vice President

 

 

 

 

 

MICHAEL CARROLL

 

 

 

 

 

/s/ Michael Carroll

 

 


--------------------------------------------------------------------------------